DREYFUS SHORT Duration BOND FUND Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that the Board of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangement and expense allocation of each class, and any related conversion features or exchange privileges. Dreyfus Short Duration Bond Fund (the "Fund") desires to offer multiple classes, and the Fund's Board, including a majority of the Board members who are not "interested persons" (as defined in the 1940 Act), has determined that the following plan is in the best interests of each class individually and the Fund as a whole: 1. Class Designation: Fund shares shall be divided into Class Z, Class D, Class I and Class Y. 2. Differences in Services: The services offered to shareholders of each Class shall be substantially the same, except that Checkwriting and Dreyfus Express ® services shall be available only to holders of Class Z and Class D shares. Dreyfus Automatic Asset Builder
